Citation Nr: 1809197	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  13-19 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for residuals of pituitary adenoma.


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army from August 1967 to June 1969, including service in Vietnam.  He died in September 2014.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In October 2014, the Board dismissed the Veteran's claim due to his death.  In February 2016, the Board determined that the appellant had been properly substituted for the Veteran and reopened the claim.  That decision also remanded the claim for further evidentiary development.  The Board again remanded the appeal in June 2017.

The appellant withdrew her Board hearing request in an April 2015 statement.  38 C.F.R. § 20.704(e) (2017).


FINDING OF FACT

A pituitary adenoma did not have its clinical onset in service or within one year of separation, and is not otherwise related to active duty.


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of pituitary adenoma are not met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant maintains that the Veteran's pituitary adenoma is related to his military service, to include exposure to herbicide agents in Vietnam, exposure to depleted uranium at Tooele Army Depot, and/or exposure to nerve agents at Dugway Proving Ground therein. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic disabilities, including a brain tumor, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases)

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Diseases presumptively associated with herbicide agent exposure do not include a pituitary adenoma.

Even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The evidence of residuals of pituitary adenoma is not in dispute, as the Veteran has been diagnosed with a pituitary adenoma.  See June 2011 Dr. R.S. statement.  Accordingly, the first element of service connection, a current disability, is met.  

Regarding the second element, in-service incurrence of a disease or injury, the Veteran does not report, nor do his service treatment records (STRs) identify any complaints, treatment for, or diagnosis of a pituitary adenoma.  In his May 1969 report of medical history at service separation, he specifically denied frequent or severe headaches, dizziness or fainting spells, eye, ear, nose, or throat trouble, sinusitis, hay fever, a history of head injury, skin diseases, or weight changes.  He also noted his "health the past 10 years has been very good" and clinical evaluation was normal.  Neither does the evidence of record otherwise demonstrate that the Veteran's pituitary adenoma developed as a result of his service.  Thus, element two is not met.

The Joint Services Records Research Center (JSRRC) Coordinator determined that the evidence of record did not demonstrate that the Veteran was involved in any nerve agent test at Dugway Proving Ground and that his military occupational specialty of interrogator did not place him in a vicinity of depleted uranium while he was stationed at Tooele Army Depot.  See August 2016 and September 2017 memorandum.  Thus, nerve agent and depleted uranium associated exposure on a factual basis is not conceded.

Finally, a nexus to service is also not established, as the only competent opinion of the record is against the claim.  Specifically, the September 2016 VA examiner opined that it was less likely than not that the Veteran's pituitary adenoma was caused by or related to service, to include any exposure to herbicide agents, nerve agents, and depleted uranium.  The examiner reasoned that the Veteran did not have any incidences of pituitary tumor during service, and that the evidence of record (e.g. lack of pituitary symptoms and diagnosis for decades after service) did not support a direct nexus for pituitary tumor.  In support of her opinion, she highlighted the risk factors of pituitary tumors per the American Cancer Society unrelated to environmental or lifestyle factors.  She cited numerous scientific studies that indicated the main risk factors associated with pituitary tumors are related to genetics and age, not the environment.  This opinion is highly probative, as it was based on consideration of his relevant medical history and contains a thorough rationale with supporting medical explanations and literature.  However, the Board notes that in relation to exposure to nerve agents, this opinion has no probative value, as it was based on an inaccurate factual basis.  

There is no competent opinion to the contrary.  To the extent that the Veteran and the appellant relate his pituitary adenoma to service, they are not competent to do so, as to opine as to the etiology of such disability is a complex medical question that is beyond the ken of a layperson.  Jandreu v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Additionally, there is no evidence that the Veteran's brain tumor manifested to a compensable degree within a year of service to allow for presumptive service connection for a chronic disease.  Instead, the first evidence of a pituitary adenoma is in 2000, approximately 31 years after service.  Nor is there any competent and credible evidence of an in-service manifestation to allow for service connection based on continuity of symptomatology.  See Walker, supra.

Accordingly, the preponderance of the evidence is against the claim of service connection for residuals of pituitary adenoma.  As such, the benefit of the doubt doctrine is not for application, and service connection must be denied.

ORDER

Service connection for residuals of pituitary adenoma is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


